Title: To James Madison from Richard Shippey Hackley, 28 July 1808
From: Hackley, Richard Shippey
To: Madison, James



Sir,
San Lucar July 28th. 1808.

Under Cover you will please receive plicate of my respects, under date the 7t
h. Ulto. servd. by Moses Young esqr. and also, Copy of his Protest & plicate of the returns of our Vessels entering the ports of this district for the Six Months ending the 31st May
By direction of Mr. Thomas Gough I wait upon you with Copies of his protests entered in this Office  the 26th. Inst. when he passed through this City on his way to Seville, under a Liutenant Colonel’s d.  He was merely permitted to Stop a Sufficient time to take the Oaths, and I therefore Did not deem it important that his Protests should be ed in the accustomed Legal form, nor would his  permit of it.  Mr. Young will have Stated to you the difficulties, he encountered which obliged him to Lengthen his Voyage disagreeably. These circumstances have placed us all in a very disagreeable situation, but I presume there can be no risk attending on our Persons.  With respect to Mr. Gough I shall pursue such Steps as my duty prompts me to, and tomorrow I will proceed to Seville on that Business.
Beyond Seville we have no communication.  Not a letter is permitted to Pass, of Course. You can have no reliance on the details which may come to You through the British prints  They generally take up the reports of the day which are each usually followed by others on the next day.
I do myself the pleasure to hand You a file of the Seville Gazette, with the observation that my remark on the brittish prints will  apply to them.  The French Fleet surrendered the 13." last Month, And the rejoicing for the Capture of Genl Duponts Division is but just over.  Reports differ as to the number, but  to 12,000 Men under his Command & Genl. B must be the Greatest number.  This  Affair took place near to Andujar.  As we have as yet received no particulars of an Action said to be fought before Duponts Capitulation, I will add nothing on that Subject.  I have the Honor to be Sir Your Mo: Obt Sert.

Richd: S: Hackley


P S.
I had written so far when by advices from Cadiz I have been informed that an express arrived at that City this afternoon from Badajoz, informing that the Emperors Brother, Joseph Boneparte had crossed the Piranees at the head of 40,000 Men, and had advanced to the Village of alla in Arragon where his Van Guard had been attacked by an Army of Gallicians, and 12 to 000 of his men Cut off.  This is Generally Credited.


Rd: S: Hackley

